         Case 1:19-cv-00558-KG-JHR Document 90 Filed 08/23/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

COMMERCIAL CREDIT GROUP, INC.,

         Plaintiff,

vs.                                                          Civ. No. 19-558 KG/JHR

PROTÉGÉ EXCAVATION, INC.,

         Defendant.

                                              ORDER

         The Court held a telephonic status conference in this matter on August 23, 2021. Jeane

Y. Sohn appeared on behalf of Commercial Credit Group, Inc and Steven Vigil appeared pro se.

Having considered the statements and comments by Ms. Sohn and Mr. Vigil at the telephonic

status conference,

         IT IS ORDERED that

         1. no later than September 7, 2021, Mr. Vigil will obtain police reports from Taos

County and the appropriate Colorado jurisdiction reporting the theft of the 2014 Kobelco ED

160-3;

         2. no later than September 7, 2021, Mr. Vigil will email those police reports to Ms.

Sohn;

         3. Mr. Vigil will inform chambers when he has emailed those police reports to Ms. Sohn;

         4. no later than September 10, 2021, Ms. Sohn will file a status report on whether Mr.

Vigil has complied with this Order.



                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE
